DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 11-13 are directed to an invention non-elected without traverse.  Accordingly, claims 11-13 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
JP 2014-1361A (ENDO), one of the closest prior art of record, fails to teach a rubber composition comprising polyvalent metal wherein the content of the polyvalent metal is from 0.01 part by mass to 5 parts by mass relative to 100 parts by mass of the modified cellulose nanofiber. 
 (ENDO) teaches a resin composition comprising modified cellulose nanofiber, a molded article obtained by molding the resin composition (Abstract). The resin is an elastomer or rubber including urethane elastomers, styrene elastomers, ester elastomers, vinyl chloride elastomers, natural rubber, butadiene rubber, styrene-butadiene rubber, chloroprene rubber, nitrile rubber, and etc.(pp. 3 and 8). The composition further comprises surfactants and polymer dispersing agents (p. 8). However, ENDO is 

NISHIHARA, one of the closest prior art of record, fails to teach a rubber composition comprising polyvalent metal wherein the content of the polyvalent metal is from 0.01 part by mass to 5 parts by mass relative to 100 parts by mass of the modified cellulose nanofiber.
NISHIHARA teaches a rubber composition comprising a holding agent (E) which is used to hold the crosslinking agent. Examples of holding agent include a polyvalent metal salt of an organic acid such as aluminum salt of hydroxy-di-(2-ethylhexanoic acid) (Col. 6, lines 27-36). The amount of holding agent is 0.01-200 parts by weight based on 100 parts by weight of the polymer comprising the crosslinkable (A) and the thermoplastic rubber (B) which does not satisfy the claimed weight bases. Therefore, NISHIHARA fails to teach or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763